DISSENTING OPINION
Rao, Judge:
The majority of the court is of the opinion that the record in this case is lacking in conventional proof that the articles are not chiefly used in the household. They find affirmative evidence of use, elsewhere than in the household, on only three isolated occasions, and, therefore, conclude that plaintiffs have failed to overcome the presumption of correctness attaching to the collector’s decision.
I do not agree that this alone is fatal to plaintiffs’ claim under all the facts and circumstances of this case. There is other evidence in the record which I deem significant and material, and which, in my opinion, is sufficient to overcome the presumptively correct finding of the collector.
The presumption inherent in the collector’s classification is not evidence. If the plaintiff introduces sufficient proof to make out a prima facie case, the presumption falls. It “can not be weighed against the evidence of the party challenging the correctness of his finding,” Morse Bros. (Inc.) v. United States, 13 Ct. Cust. Appls. 553, T. D. 41432, and cases cited therein.
The exhibit itself, unquestionably a potent witness, together with the testimony describing it, shows affirmatively not only that it was designed for use as a traveling iron, but that it would be impractical to apply it to a household use. In the first place, it is equipped with an adapter for installation and use in foreign countries, i. e., while traveling. The iron is of a much smaller size, lighter weight, and lower voltage than those shown to be used by housewives for accomplishing their home laundry. It is sold in a leather traveling case, in the luggage or travel departments of department stores, and is advertised as a traveling iron.
Moreover, the evidence shows that the article is neither designed, suitable, nor adapted for use in home ironing, and would not be practical for such purpose. In this connection, the following testimony of the witness Davison, whose background and broad experience in the field of home electrical appliances have been set forth in the opinion of the majority, is entitled to considerable weight.
Q. Would you ever recommend that one purchase an iron identical or similar to Exhibit 1 for use in his or her home? — A. I think I can think of no circumstance in which I would recommend this for home use. \
Q. Why do you say that? — A. Because for the same money you can get the — j either a heavy or light one that will do the job and I think this is extremely tediourj to use. I would never buy it or recommend it.
Judge Lawrence: Based upon your long experience and observation and knowledge of household appliances, is it your opinion that an iron like Exhibit 1 is adapted for household use?
The Witness: No, I think it is not adapted for household use.
*325By Mb. Glad:
Q. In the light of your experience, for what purpose would you recommend the use of Exhibit 1? — A. I wouldn’t give it a very warm recommendation; if I were going to use it at all, I would use it for I fly a great deal, I might press out a dress after flying. I think it is light and you might get a little result with it. I tried it on a coat that I had worn that I was wearing all day, but I think some light things might be pressed with it.
Q. In other words, just to press out the wrinkles caused by the packing of a suit or light material? — A. No, sir, that had been dampened.
Judge La whence: Miss Davison, have you expressed your opinion as to the utility of this iron based upon the size, its weight or its voltage or on all those things?
The Witness: Yes.
Judge Lawrence: Upon what do you base your opinion?
The Witness: On using the iron; on trying it; I used it a little; I used it a great deal — I haven’t done an experimental job on it at all. I just wanted to know what I was talking about.
Judge Lawrence: What I mean is does that iron, Exhibit 1, have a character as to weight, and voltage and size adapted for practical household use?
The Witness: Not in my opinion.
Hí $ ‡ ‡ ‡
Q. Based on your experience, would you say that Exhibit 1 is chiefly used in the home?
The Witness: No.
Clearly this witness was in a position to know what kinds of electrical irons are employed in the household. Her lifetime of study in home economics and electrical appliances equipped her with such knowledge. By the same token, having used the iron herself, although admittedly solely for experimental purposes, she was aware of the degree to which it could function. By comparison then, she was eminently qualified to assert that it had no practical utility for ordinary household use. And if it was not practical to use the iron in controversy for household use, it is fairly and reasonably inferable that it was not chiefly used for that purpose. .
Accordingly, I am of opinion that the presumption of correctness attaching to the collector’s decision has been overcome. In view of the stipulation of the parties that plaintiffs’ exhibit 1 “is an article which has as an essential element, without which it will not operate, an electrical heating device which can only be activated by electricity,” and upon the authority of United States v. Dryden Rubber Co., 22 C. C. P. A. (Customs) 51, T. D. 47050, I hold that the articles at bar are essentially electrical articles within the class specified in paragraph 353 of the Tariff Act of 1930, as modified by the General Agreement on Tariffs and Trade, 82 Treas. Dec. 305, T. D. 51802, dutiable at the rate of 15 per centum ad valorem. The claim in the protest to that effect should, therefore, be sustained.